Exhibit 10.1

 

AMENDMENT NO. 12 TO SALE AND SERVICING AGREEMENT
(VFCC Transaction with Ares Capital CP Funding LLC)

 

THIS AMENDMENT NO. 12 TO THE SALE AND SERVICING AGREEMENT, dated as of
December 5, 2008 (this “Amendment”), is entered into in connection with that
certain Sale and Servicing Agreement, dated as of November 3, 2004 (as amended,
modified, waived, supplemented or restated through the date hereof, the “Sale
and Servicing Agreement”), by and among Ares Capital CP Funding LLC, as the
borrower (together with its successors and assigns in such capacity, the
“Borrower”), Ares Capital Corporation, as the originator (together with its
successors and assigns in such capacity, the “Originator”) and as the servicer
(together with its successors and assigns in such capacity, the “Servicer”),
each of the Conduit Purchasers and Institutional Purchasers from time to time
party thereto, each of the Purchaser Agents from time to time party thereto,
Wachovia Capital Markets, LLC, as the Administrative Agent (together with its
successors and assigns in such capacity, the “Administrative Agent”) and as the
Purchaser Agent with respect to Variable Funding Capital Company LLC (f/k/a
Variable Funding Capital Corporation), as Conduit Purchaser (together with its
successors and assigns in such capacity, the “VFCC Agent”), U.S. Bank National
Association, as the trustee (together with its successors and assigns in such
capacities, the “Trustee”), and Lyon Financial Services, Inc. (d/b/a U.S. Bank
Portfolio Services) as the backup servicer (together with its successors and
assigns in such capacity, the “Backup Servicer”).  Capitalized terms used and
not otherwise defined herein shall have the meanings given to such terms in the
Sale and Servicing Agreement.

 

RECITALS

 

WHEREAS, the above-named parties have entered into the Sale and Servicing
Agreement, and, pursuant to and in accordance with Section 13.1 thereof, the
parties hereto desire to amend the Sale and Servicing Agreement, in certain
respects as provided herein;

 

NOW, THEREFORE, based upon the above Recital, the mutual premises and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned, intending to be
legally bound, hereby agree as follows:

 

SECTION 1.                            AMENDMENTS.

 

(a)                                  The “Recitals” of the Sale and Servicing
Agreement are hereby amended by deleting reference to the word “Tenth” and
replacing it with the word “Twelfth”.

 

(b)                                 Section 1.1 of the Sale and Servicing
Agreement is hereby amended by inserting the following defined terms in
appropriate alphabetical sequence:

 

““Asset Coverage Ratio”: The ratio, determined on a consolidated basis, without
duplication, in accordance with GAAP, of (a) the fair market value of the total
assets of Ares Capital Corporation and its Subsidiaries as required by, and in
accordance with, the 1940 Act and any orders of the Securities and Exchange
Commission issued to the Originator, to be determined by the Board of Directors
of the Originator and reviewed by its auditors, less all liabilities (other than
Indebtedness, including Indebtedness

 

--------------------------------------------------------------------------------


 

hereunder) of Ares Capital Corporation and its Subsidiaries, to (b) the
aggregate amount of Indebtedness of Ares Capital Corporation and its
Subsidiaries.”

 

““Twelfth Amendment Effective Date”: December 5, 2008.”

 

(c)                                  The definition of “Advance Rate” in
Section 1.1 of the Sale and Servicing Agreement is hereby amended by replacing
the table in the definition with the following:

 

ELIGIBLE LOANS

 

TYPE OF ELIGIBLE LOAN

 

ADVANCE RATE

 

 

 

 

 

Broadly Syndicated Loans

 

65

%

 

 

 

 

First Lien Loans

 

65

%

 

 

 

 

Second Lien Loans

 

50

%

 

 

 

 

Subordinated Loans

 

40

%

 

 

 

 

DIP Loans

 

50

%

 

(d)                                 Section 2.14(e) of the Sale and Servicing
Agreement is hereby amended by deleting reference to the word “Tenth” and
replacing it with the word “Twelfth”.

 

(e)                                  Section 6.15(i) of the Sale and Servicing
Agreement is hereby amended and restated in its entirety as follows:

 

“(i)                               at any time, Ares Capital Corporation fails
to maintain the Asset Coverage Ratio at greater than or equal to 2:1;”

 

(f)                                    Section 6.15(j) of the Sale and Servicing
Agreement is hereby amended and restated in its entirety as follows:

 

“(j)                               Ares Capital Corporation fails to maintain
the aggregate of its GAAP stockholders’ equity and subscribed stockholders’
equity in an amount equal to at least $850,000,000, as increased by 75% of the
proceeds of any equity offerings of Ares Capital Corporation consummated after
the Twelfth Amendment Effective Date;”

 

SECTION 2.                            [RESERVED].

 

SECTION 3.                            Agreement in Full Force and Effect as
AMENDED.

 

Except as specifically amended hereby, all provisions of the Sale and Servicing
Agreement are hereby ratified and shall remain in full force and effect.  After
this Amendment becomes effective, all references to the Sale and Servicing
Agreement, and corresponding references thereto or therein such as “hereof,”
“herein,” or words of similar effect referring to the Sale and Servicing
Agreement shall be deemed to mean the Sale and Servicing Agreement as amended
hereby.  This Amendment shall not be deemed to expressly or impliedly waive,
amend

 

2

--------------------------------------------------------------------------------


 

or supplement any provision of the Sale and Servicing Agreement other than as
expressly set forth herein, and shall not constitute a novation of the Sale and
Servicing Agreement.

 

SECTION 4.                            Representations.

 

Each of the Originator, the Servicer and the Borrower, severally for itself
only, represents and warrants as of the date of this Amendment as follows:

 

(i)                                     it is duly incorporated or organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization;

 

(ii)                                  the execution, delivery and performance by
it of this Amendment and the Sale and Servicing Agreement as amended hereby are
within its powers, have been duly authorized, and do not contravene (A) its
charter, by-laws, or other organizational documents, or (B) any Applicable Law;

 

(iii)                               no consent, license, permit, approval or
authorization of, or registration, filing or declaration with any governmental
authority, is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment and the Sale and Servicing
Agreement as amended hereby by or against it;

 

(iv)                              this Amendment has been duly executed and
delivered by it;

 

(v)                                 each of this Amendment and the Sale and
Servicing Agreement as amended hereby constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity;

 

(vi)                              it is not in default under the Sale and
Servicing Agreement, as amended hereby; and

 

(vii)                           upon giving effect to this Amendment, there is
no Termination Event, Unmatured Termination Event, or Servicer Default.

 

SECTION 5.                            Conditions to Effectiveness.

 

The effectiveness of this Amendment is conditioned upon: (i) payment of the
outstanding fees and disbursements of the Purchasers; (ii) payment of the
outstanding fees and disbursements of Dechert LLP, as counsel to the
Administrative Agent and the Purchasers; and (iii) delivery of executed
signature pages by all parties hereto to the Administrative Agent.

 

SECTION 6.                            Miscellaneous.

 

(a)                                  Without in any way limiting any other
obligation hereunder or under the Transaction Documents, the Borrower agrees to
provide, from time to time, any additional documentation and to execute
additional acknowledgements, amendments, instruments or other

 

3

--------------------------------------------------------------------------------


 

agreements as may be reasonably requested and required by the Administrative
Agent to effectuate the foregoing.

 

(b)                                 This Amendment may be executed in any number
of counterparts (including by facsimile), and by the different parties hereto on
the same or separate counterparts, each of which shall be deemed to be an
original instrument but all of which together shall constitute one and the same
agreement.

 

(c)                                  The descriptive headings of the various
sections of this Amendment are inserted for convenience of reference only and
shall not be deemed to affect the meaning or construction of any of the
provisions hereof.

 

(d)                                 This Amendment may not be amended or
otherwise modified except as provided in the Sale and Servicing Agreement.

 

(e)                                  The failure or unenforceability of any
provision hereof shall not affect the other provisions of this Amendment or the
Sale and Servicing Agreement.

 

(f)                                    Whenever the context and construction so
require, all words used in the singular number herein shall be deemed to have
been used in the plural, and vice versa, and the masculine gender shall include
the feminine and neuter and the neuter shall include the masculine and feminine.

 

(g)                                 This Amendment and the Sale and Servicing
Agreement represent the final agreement between the parties only with respect to
the subject matter expressly covered hereby and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements between the
parties.  There are no unwritten oral agreements between the parties.

 

(h)                                 THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET
FORTH IN THE SALE AND SERVICING AGREEMENT AND SHALL BE SUBJECT TO THE WAIVER OF
JURY TRIAL AND NOTICE PROVISIONS SET FORTH IN THE SALE AND SERVICING AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

THE BORROWER:

ARES CAPITAL CP FUNDING LLC

 

 

 

By:

/s/Joshua M. Bloomstein

 

 

Name: Joshua M. Bloomstein

 

 

Title: Authorized Signatory

 

 

 

 

THE ORIGINATOR

ARES CAPITAL CORPORATION

AND THE SERVICER:

 

 

 

 

By:

/s/Richard S. Davis

 

 

Name: Richard S. Davis

 

 

Title: Chief Financial Officer

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

CONDUIT PURCHASER:

VARIABLE FUNDING CAPITAL
COMPANY LLC (f/k/a Variable Funding
Capital Corporation)

 

 

 

By:

Wachovia Capital Markets, LLC,
as attorney-in-fact

 

 

 

 

 

By:

/s/Douglas R. Wilson, Sr.

 

 

Name: Douglas R. Wilson, Sr.

 

 

Title: Director

 

 

 

 

THE ADMINISTRATIVE AGENT

WACHOVIA CAPITAL MARKETS, LLC

AND THE VFCC AGENT:

 

 

 

 

By:

/s/Kevin Sunday

 

 

Name: Kevin Sunday

 

 

Title: Vice President

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

THE TRUSTEE:

U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity but solely as
Trustee

 

 

 

 

 

By:

/s/John T. Edwards

 

 

Name: John T. Edwards

 

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------